Citation Nr: 0419653	
Decision Date: 07/21/04    Archive Date: 08/04/04	

DOCKET NO.  03-29 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date, prior to July 20, 2002, 
for a grant of a total compensation rating based on 
individual unemployability (TDIU).

2.  Entitlement to a certificate of eligibility for financial 
assistance for the purchase of an automobile and adaptive 
equipment or adaptive equipment only.

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from March 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and March 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In November 2002 the 
RO granted entitlement to a TDIU effective July 20, 2002.  In 
March 2003 the RO denied entitlement to certificates of 
eligibility for financial assistance in acquiring an 
automobile with adaptive equipment or adaptive equipment only 
and specially adapted housing or a special home adaptation 
grant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
should further action be required.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claims in its statements of the 
case furnished to him in September 2003.  An October 2003 
duty to assist letter which only addresses the claims for 
certificates of eligibility did not provide specific notice 
of the VCAA and this law's requirements, particularly VA's 
obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  

As such, absent notice of the VCAA in connection with the 
veteran's claims on appeal, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The CAVC has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

With regard to the claim for an effective date earlier than 
July 20, 2002, for the award of a total rating based on 
individual unemployability, the veteran has not been issued a 
VCAA notice letter in connection with that particular issue.

VA must make certain that all necessary development and 
required assistance to the veteran per the directives of the 
VCAA and Quartuccio is completed before returning a case to 
the Board.  In particular, VA must inform the veteran of the 
VCAA, notify him as to the laws and regulations governing his 
appeal, provide notice as to the type of evidence needed to 
substantiate the claim, provide notice of the veteran's 
responsibility to provide evidence, provide notice of any 
actions taken by VA, and request that he provide any evidence 
in his possession that pertains to those claims.

The CAVC has repeatedly vacated Board decisions when VCAA 
notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence and information 
as to the claims that were subject to the appealed Board 
decision.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).

The Board notes that the veteran has not been accorded 
orthopedic and neurologic examinations to determine the 
extent of impairment attributable to his service-connected 
disabilities.  At the time of a review of the veteran's 
records in November 2002, it was noted that the veteran had 
undergone bilateral bypass grafting and had had vascular 
claudication that limited his walking to less than 200 yards 
at a time.  It was stated that distances greater than that 
required him to be in a wheelchair.  There is no medical 
evidence of record dated subsequent thereto.  In his 
substantive appeal received in October 2003, the veteran 
complained that he had not been accorded an examination as 
required by 38 U.S.C.A. § 5103A.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In view of the foregoing, the case is REMANDED to the VBA AMC 
for further action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board is remanding to the VBA 
AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected 
deep venous thrombophlebitis of the left 
leg, chondromalacia of the left knee, 
chondromalacia of the left knee, and 
bilateral hand friction burn residuals 
since November 2002.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The veteran should be scheduled for 
VA orthopedic and neurologic examinations 
by an orthopedic surgeon and a 
neurologist or other available 
appropriate medical specialists including 
on a fee basis if necessary to ascertain 
the extent of impairment attributable to 
his service-connected disabilities of the 
lower extremities particularly with 
respect to location and any possible loss 
of use of any extremity.  Any indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder and a separate copy of 
this remand must be made available to 
each examiner for review, and each 
examiner must verify that the claims 
folder has been reviewed.  The clinical 
findings with respect to the service-
connected disabilities must be reported.  

Each examiner must report whether the 
veteran has lost the use of his lower 
extremities so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.  The term 
"preclude locomotion" means a necessity 
for regular and constant use of braces, 
crutches, canes, or a wheelchair as a 
normal mode of locomotion, although 
occasional locomotion by other methods 
may be possible.  

When evaluating the claim, each examiner 
must render an opinion as to whether the 
veteran retains effective function in 
either foot.  In this regard, the 
examiners must state whether the veteran 
would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance.  The determination 
must be made on the basis of the actual 
remaining function of the foot, that is, 
whether the acts of balance and 
propulsion, and so forth, can be 
accomplished equally well by an 
amputation stump with prosthesis.  

The examiners must also indicate whether 
the veteran has extremely unfavorable or 
complete ankylosis of the knee, or 
shortening of either lower extremity of 
3 1/2 inches or more.  Finally, the 
examiners must indicate whether the 
veteran has complete paralysis of the 
external popliteal nerve (common 
peroneal) and footdrop, accompanied by 
characteristic organic changes including 
trophic and circulatory disturbances and 
other concomitants confirmatory of 
complete paralysis of this nerve.  The 
complete rationale for any opinions 
expressed should be provided.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


